Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “the packet processing device includes: a packet processing method determination apparatus configured to determine a method of processing the packets received from the first terminal per packet unit based on data content of a second packet each time the second packet is received from the second terminal, and output the processing method per packet unit as a determination result associated with time information of the packet received from the first terminal; a processing method determination result management apparatus configured to store the determination result as a packet processing method determination table each time the determination result is received from the packet processing method determination apparatus, and generate and store a processing method list in which a method of processing, per packet unit, the packets received from the first terminal according to a predetermined rule based on the packet processing method determination table is associated with the time information; and a packet processing apparatus configured to inquire of the processing method determination result management apparatus about a processing method for a packet each time the packet is received from the first terminal, and process the packet based on the processing method acquired from the processing method determination result management apparatus, and the processing method determination result management apparatus responds to the packet processing apparatus with the processing method associated with the time information by referring to the processing method list based on the time information of the packet in response to the inquiry from the packet processing apparatus”, as substantially described in independent claim(s) 1 and 7.  These limitations, in combination with the remaining limitations of claim(s) 1 and 7 is/are not taught nor suggested by the prior art of record.
Itoh (US 2015/0156287) teaches, see fig.1& 2, packet processing apparatus as packet processing device, including storage unit 11 to rule receives from processing ruling setting unit 10 and packet processing unit 12 to refer to the . 
Suzuki (US 2017/0063706) teaches, see fig.1, communication as well as relay device as packet processing device, see para.0007, First, a packet transmitted from the first information processing device is received by the first communication device. The first communication device is disposed on the entry side of the network for the packet, and thus is called the entry-side communication device. A packet sent out to the network via the entry-side communication device flows through the network and arrives at the second communication device. The second communication device is disposed on the exit side of the network for the packet, and thus is called the exit-side communication device. Here, the second communication device determines whether the packet is allowed to pass through or discarded in accordance with the rule set and registered in itself. Here, for a packet with a transmission source node of the first information processing device and a destination node of the second information processing device, a rule stipulating that the packet is a passing target is not set and registered in the second communication device, and thus the packet is discarded in the second communication device, see also fig.8 & para.0066-0067.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474